Guzek v B & L Wholesale Supply, Inc. (2017 NY Slip Op 04627)





Guzek v B & L Wholesale Supply, Inc.


2017 NY Slip Op 04627


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, PERADOTTO, AND SCUDDER, JJ.


623 CA 16-00459

[*1]GREGORY G. GUZEK, PLAINTIFF-APPELLANT,
vB & L WHOLESALE SUPPLY, INC., AND ROBERT D. PATKALITSKY, DEFENDANTS-RESPONDENTS. (APPEAL NO. 2.) 


MARTIN J. ZUFFRANIERI, WILLIAMSVILLE, FOR PLAINTIFF-APPELLANT. 
LAW OFFICES OF JOHN WALLACE, BUFFALO (LEO T. FABRIZI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered December 21, 2015. The order denied plaintiff's posttrial motion to set aside the jury verdict. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Guzek v B & L Wholesale Supply, Inc. ([appeal No. 1] ___ AD3d ___ [June 9, 2017]).
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court